DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 06/07/2021 after final rejection of 03/09/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 7, 2021 has been entered.  The Office action on currently pending claims 1-5 and 8-10 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620) in view of Kiryu (US 5572181) and in further view of Condon (US 6377433)1.
Regarding claim 1, Nishimura discloses (Figs.1-2):
A protection device (See Fig.2) for an electrical distribution system ([0002]- the protection device is used in an electrical circuit/electrical distribution system), said protection device including a substrate (20) comprising a plurality of electrical conducting elements (12a,b), said electrical conducting elements (12a,b) being connected pairwise by a fuse element (6), a coating material (7) arranged on the substrate (20) and the fuse element (6).
However, Nishimura does not disclose:
Wherein the coating material is made of gel, and a protective envelope fitted on the coating material, wherein the protective envelope is made of gel.
Kiryu however teaches (Fig.3):
See next page→
2.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed to utilize the above teaching of Kiryu to modify the device of Nishimura such that the coating material is a gel, as claimed, in order to provide a coating material that provides arc-quenching capabilities as taught by Kiryu (Col.6 Lns.58-67 and Col.7 Lns.1-2), and thus further improve the circuit protection capabilities (i.e., providing an efficient means of quenching arc when the fuse of Nishimura blows by forming an insulating barrier) of Nishimura. 
Furthermore, it would have also been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further modify the device of modified Nishimura such that it has a protective envelope that is made of gel and fits on the coating material, as claimed, in order to better protect the coating material and fuse from stresses due to the protective envelope acting as a buffer barrier as taught by Kiryu (Col.6 Lns.37-43).
However, neither Nishimura nor Kiryu teaches:
A protection device for an electrical distribution system of an aircraft electrical network.
Condon however teaches:
A protection device for an electrical distribution system of an aircraft electrical network (Col.1 Lns.20-25: the "electrical fuse" is the protection device that can be used in a 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Condon to further modify the device of modified Nishimura such that the protection device of modified Nishimura is used in an electrical distribution system of an aircraft electrical network in order to provide the compact and inexpensive circuit protection assembly as taught by Nishimura ([0006]). 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Nishimura further discloses:
One or more of the electrical conducting elements (12a,b) are made from copper ([0039]- the electrical conducting elements 12a,b are made from copper that is then plated with gold) or alumina.
Regarding claim 9, modified Nishimura further teaches:
An electrical distribution system, comprising an electrical circuit (Nishimura: 1) on which one or more protection devices (Nishimura: See Fig.2) are fixed as claim 1 (See Rejection for Claim 1), the one or more protection devices (Nishimura: See Fig.2) being electrically connected to the electrical circuit (Nishimura: 1) (Nishimura: Fig.1, the one or more protection devices depicted in figure 2 is electrically connected to the electrical circuit 1 via the wiring pattern 12).

An electrical distribution system of an aircraft electrical network.
However, as discussed in claim 1, Condon teaches:
An electrical distribution system of an aircraft electrical network (Col.1 Lns.20-25: the "electrical fuse" is the protection device that can be used in a circuit/electrical distribution system of an aircraft, and thus making the circuit/electrical distribution system an aircraft electrical network).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Condon such that the one or more protection devices of modified Nishimura is used in an electrical distribution system of an aircraft electrical network, as claimed, in order to provide the compact and inexpensive circuit protection assembly as taught by Nishimura ([0006]).
Regarding claim 10, Nishimura further discloses:
An area (See Figure Below) where electrical components are not fitted is arranged around the one or more protection devices (See Fig.2).

See next page→

    PNG
    media_image1.png
    680
    877
    media_image1.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Kiryu (US 5572181), and Condon (US 6377433), or alternatively over Nishimura in view of Kiryu, in further view of Condon, and in further view of Qin (US 20140062266).
Regarding claim 3, modified Nishimura does not explicitly teach:
The fuse element is made from alloys or fusible materials, such as aluminum, copper, gold, tin or lead.
However, modifying the material of the fuse element such that it is made out of a desired material, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in In re Leshin, 125 USPQ 416 (CCPA 1960).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).  
Alternatively, Qin teaches:
The fuse element ([0027]) is made from alloys or fusible materials, such as aluminum ([0027]), copper ([0027]), gold, tin or lead.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Qin to further modify the device of modified Nishimura such that the fuse element is made copper or copper alloy, as claimed, in order to provide an optimal electrical connection between the electrical conducting elements due to the fuse element being made out of copper, which is known in the art to be an excellent conductor of heat and electricity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Kiryu (US 5572181), and Condon (US 6377433) as applied to claim 1 above, and further in view of Yang (US 20100164677).

The fuse element comprises a plurality of wire-based fuse elements.
Yang however teaches (Fig.1):
The fuse element (20) comprises a plurality of wire-based fuse elements (See Fig.1 and [0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yang to further modify the device of modified Nishimura such that the fuse element comprises a plurality of wire-based fuse elements, as claimed, in order to provide an assembly that can prevent a native defect of the fuse element causing a failure as taught by Yang ([0032]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Kiryu (US 5572181), and Condon (US 6377433), or alternatively over Nishimura in view of Kiryu, in further view of Condon, and in further view of Yang (US 20100164677).
Regarding claim 5, Nishimura does not explicitly teach:
The fuse element comprises a fuse element of the cylindrical or bridged strip type.
However, modifying the shape of the fuse element such that it has a desired shape, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to provide the compact and inexpensive circuit protection assembly as taught by Nishimura ([0006]), since a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, Yang teaches (Fig.1):
The fuse element (20) comprises a fuse element of the cylindrical (See Fig.1: the fuse element/wire is cylindrical shape) or bridged strip type.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yang to further modify the device of modified Nishimura such that the fuse element is cylindrical shaped, as claimed, in order to provide the compact and inexpensive circuit protection assembly as taught by Nishimura ([0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 20030048620), Kiryu (US 5572181), and Condon (US 6377433) as applied to claim 1 above, and further in view of Horiuchi (US 5702807).
Regarding claim 8, modified Nishimura does not teach:
The substrate includes silica powder.
Horiuchi however teaches:
The substrate includes silica powder (Col.2 Lns.52-59: “…a method of manufacturing a ceramic circuit board in which the primary components of the green sheet are ceramic power primarily composed of at least one of…silica…”).
.

Response to Arguments

In Applicant’s arguments filed on June 7, 2021, Applicant asserts that independent claim 1 and all claims depending therefrom are now allowable over the prior art references because none of the references teach or suggest “a protective envelope…made of gel” as now claimed in amended claim 1.
The Office has fully considered the above argument, but notes that that Applicant's argument is directed to the claim as amended, and is thus moot since the rejection has been modified to meet the limitations of the amended claim (See rejection above). As described in the rejection above, the newly discovered and utilized Kiryu reference teaches a coating material and protective envelope that are both made out of gel.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to the use of silica powder to form a printed circuit board (US 6414247).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Regarding claim 1, the limitation “of an aircraft electrical network” is directed to the intended use of the protection device, and inasmuch as it imparts any additional structure and absent any evidence to the contrary, the protection device of Nishimura as modified by Kiryu and Condon is capable of acting in a manner as recited in the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
        2 Examiner’s Note: the plain and ordinary meaning of the word “gel” is “a gelatinous preparation” (https://www.merriam-webster.com/dictionary/gel).  Therefore a gelatinous compound can be described as being made out of a gel.